DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1, 3, 7, 9-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi (U.S. Patent Application Publication No. 2011/0033721) in view of Poznyak et al. .
Regarding claim 1, Rohatgi teaches a coated article comprising: a substrate and a self-healing coating disposed on a surface of the substrate (See Abstract. Fig. 4), the self-healing coating comprising a metallic matrix; and a plurality of micro- or nano-sized particles dispersed in the metallic matrix, the micro- or nano-sized particles comprising an active agent (See Abstract, paragraphs [0028] and [0034]-[0035]).
Rohatgi et al. fails to teach wherein the micro- or nano-sized particles comprise the active agent intercalated between layers of a material having a layered structure.
However, Poznyak et al. teaches a coated article comprising: a substrate (metallic substrates, page 2354, first complete paragraph); and a self-healing coating disposed on a surface of the substrate; and a plurality of nano-sized particles dispersed in the matrix (“host” systems, or the layered double hydroxides, page 2353, Introduction); wherein the micro- or nano-sized particles comprise an active agent intercalated between layers of a material having a layered structure (anionic species and solvent molecules, Introduction, pages 2353-2354), wherein the active agent comprises a corrosion inhibitor (Poznyak et al., page 2354, third complete paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include active agent intercalated between layers of a material having a layered structure in the micro- or nano-sized particles of Rohatgi et al. in order to impart corrosion resistance (Poznyak et al., Introduction).
Regarding claim 3, Rohatgi et al. in view of Poznyak et al. teaches wherein the material having a layered structure comprises a hydrotalcite or an oxide layered material (Poznyak et al., page 2353, last paragraph).  
Regarding claim 7, Rohatgi et al. in view of Poznyak et al. teaches wherein the active agent comprises an organic corrosion inhibitor comprising N (Poznyak et al., page 2354, under “Synthesis of LDHs Intercalated with Organic Inhibiting Anions”).
Regarding claim 9, given that Rohatgi et al. in view of Poznyak et al. teaches active agent as presently claimed, it is clear that the active agent would be released in response to the conditions claimed, absent evidence to the contrary.
Regarding claim 10, Rohatgi et al. teaches wherein the metallic matrix comprises Al, Mg, Cu, Fe, Ti, Ni (paragraphs [0031] and [0055]).
Regarding claim 11, Rohatgi et al. teaches wherein the metallic matrix comprises Al-based alloy (paragraph [0031]).  
Regarding claim 12, Rohatgi et al. teaches wherein the coating further comprises carbon, an oxide, or boron or a solid lubricant (paragraphs [0042] and [0060]).
Regarding claim 14, Rohatgi et al. teaches wherein the substrate comprises aluminum (paragraphs [0025]-[0026]).
Regarding claim 16, given that Rohatgi et al. in view of Poznyak et al. teaches a coated article comprising coating on substrate including structure and materials identical to those presently claimed, it is clear that the coated article of Rohatgi et al. in view of Poznyak et al. can be capable of functioning as a downhole element, as presently claimed, absent evidence to the contrary.
Further, while there is no disclosure that the coated article is a downhole element as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. downhole element, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art structure which is a coated article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi (U.S. Patent Application Publication No. 2011/0033721) in view of Poznyak et al. (Novel Inorganic Host Layered Double Hydroxides Intercalated with Guest Organic Inhibitors for Anticorrosion Applications, 2009, ACS Applied Materials & Interfaces 1 (10), 2353-2362) and further in view of Jung et al. (US 2004/0062873).
Rohatgi et al. in view of Poznyak et al. is relied upon as disclosed above.
Regarding claim 8, Rohatgi et al. in view of Poznyak et al. fails to teach corrosion inhibitor as claimed.
However, Jung et al. teaches a coated article comprising a substrate and a coating (See Abstract, paragraph [0019]) comprising particles (paragraph [0011]) and corrosion inhibitor, wherein the corrosion inhibitor comprises an amine (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include amine in the corrosion inhibitor of Rohatgi et al. in view of Poznyak et al. in order to impart a relatively robust inhibition of corrosion or to reinforce corrosion inhibition still further (Jung et al., paragraph [0047]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi (U.S. Patent Application Publication No. 2011/0033721) in view of Poznyak et al. (Novel Inorganic Host Layered Double Hydroxides Intercalated with Guest Organic Inhibitors for Anticorrosion Applications, 2009, ACS Applied Materials & Interfaces 1 (10), 2353-2362) and further in view of Ferreira et al. (US 2015/0079298).
Rohatgi et al. in view of Poznyak et al. is relied upon as disclosed above.
Regarding claim 13, Rohatgi et al. in view of Poznyak et al. teaches fails to teach micro- or nano-sized particles present in amount as claimed.
However, Ferreira et al. teaches a coated article comprising a coating on a metallic surface (See Abstract, paragraph [0015]), wherein the coating comprises a plurality of nano-sized particles, i.e. layered double hydroxide particles with encompasulated corrosion inhibitor, that are present in an amount of 1% by weight (paragraphs [0014]-[0015] and [0079]) or 3 to 6 % by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose an amount, including that presently claimed, for the amount of micro- or nano-sized particles of Rohatgi et al. in view of Poznyak et al. in order to provide sufficient corrosion resistance (Ferreira et al., paragraphs [0014]-[0015]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rohatgi (U.S. Patent Application Publication No.2011/0033721) in view of Poznyak et al. (Novel Inorganic Host Layered Double Hydroxides Intercalated with Guest Organic Inhibitors for Anticorrosion Applications, 2009, ACS Applied Materials & Interfaces 1 (10), 2353-2362) and further in view of Zheng (US 2014/0036223).
Rohatgi et al. in view of Poznyak et al. is relied upon as disclosed above.
Regarding claim 15, Rohatgi et al. in view of Poznyak et al. fails to teach a thickness of self-healing coating.
 However, Zheng teaches a coated article comprising a substrate and a self-healing coating (paragraph [0003]), wherein the self-healing coating has a thickness of 2 µm to 50 µm (paragraphs [0038]-[0039]) which falls within claimed range of about 0.1 micron to 10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to choose a thickness, including that presently claimed, in order to efficiently protect the underlying layer(s) (Zheng, paragraph [0038]).
Response to Arguments
Applicant's arguments filed 04/23/21 have been fully considered but they are not persuasive. 
Applicant amended claim 1 to delete “the plurality of micro or nano sized particles comprising an active agent disposed in a carrier comprising a layered structure, a porous structure, or a combination comprising at least one of the foregoing” and included limitations of cancelled claims 2 and 6.
Applicant argues that Rohatgi fails to teach the feature that the plurality of micro- or nano-sized particles comprise an active agent intercalated between layers of a material having a layered structure as required by instant claim 1.
However, it is agreed Rohatgi fails to teach active agent intercalated between layers of a material having a layered structure as presently claimed which is why Poznyak is used to teach the claimed limitation.
Applicant argues that Poznyak fails to teach dispersing the inhibitor intercalated layered double hydroxides in any metallic matrix.
However, note that while Poznyak does not disclose all the features of the present claimed invention, Poznyak is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 
Applicant argues that Poznyak achieves self-healing by using corrosion-inhibiting species and not by filling any cracks with low-melting alloys as desired by Rohatgi. Accordingly Applicants submit that one skilled in the art would not have been led to replace the filled nanotubes disclosed in Rohatgi with the inhibitor intercalated layered double hydroxides disclosed in Poznyak.
However, the rejection of record does not replace the nanotubes of Rohatgi but rather adds inhibitor intercalated layered double hydroxides to the nanoparticles of Rohatgi in order to impart corrosion resistance. Further, given that the intercalated layered double hydroxides is added to Rohatgi, this would not affect how Rohatgi achieves self-healing and would further improve self-healing of Rohatgi by further imparting corrosion resistance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787